DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 2 (claims 12-13) in the reply filed on 09/19/2022 is acknowledged. Applicant has made a species election to muramidase polypeptide (d) (corresponding to SEQ ID NO: 4) and xylanase polypeptide (s) (corresponding to SEQ ID NO: 90) in claims 19 and 20, respectively. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
	Applicant has canceled claims 1-11 and 14-15. Claims 12-13 and 16-25 are currently pending and have been examined in accordance with the species election set forth in the response filed by applicant on 09/19/2022.

Priority
	The instant application claims foreign priority to application EP 17209027.6 filed on 12/20/2017.

Claim Objections
Claims 12 and 13 are objected to because lists following a colon should be joined by semicolons rather than commas.
Claim 18 is objected to because the taxonomic name of microorganisms should be italicized. Therefore, “Lactobacillus johnsonii” in line 2 should be amended to “Lactobacillus johnsonii”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (WO 2016/095856) in view of Van Kimmenade et al. (US 2009/0232788 A1)
Pedersen et al. (hereinafter Pedersen) teaches compositions comprising polypeptides having xylanase activity and polypeptides having arabinofuranosidase activity for use in animal feed (p. 1, lines 9-14). Pedersen teaches that xylans are hemicelluloses found in all land plants which a present as soluble or insoluble dietary fiber in many grass-based food and feed products (p. 1, lines 16-19). Pedersen further teaches that commercially available GH10 and GH11 xylanases are often used to break down the xylose backbone of arabinoxylan, resulting in improvement in nutrient (starch and protein) release and formation of xylose oligomers that may be used as more digestible energy (p. 2, lines 11-18). Pedersen explicitly describes a need to discover new solutions that are capable of breaking down the highly branched xylan backbone in cell walls in order to release more xylose and nutrients trapped in the cell wall (p. 2, lines 28-30).
Regarding claims 12-13, 17, and 19-22, Pedersen teaches a method of improving one or more performance parameters of an animal including body weight gain (BWG), European Production Efficiency Factor (EPEF), and feed conversion ratio (FCR) comprising administering a composition to the animal (p. 3, lines 15-17 and lines 25-30; p. 188, lines 29-37; p. 259, claims 42-43; p. 327, claim 16).
With respect to the one or more protein sources (element (i) and claim 21), Pedersen teaches that the composition may comprise vegetable proteins (p. 233, line 30 through p. 234, line 5) and the protein may be soybeans, lupin, beans, peas, soybean meal, or rapeseed meal (p. 233, lines 30-37).
With respect to the one or more energy sources (element (ii) and claim 22), Pedersen teaches that the methods can comprise treating plant-based material from the sub-family Panicoideae with the composition (p. 191, lines 15-26). Pedersen teaches that the plant-based material can be maize, corn, sorghum, switchgrass, millet, pearl millet, foxtail millet, milled corn, milled maize, milled sorghum, milled switchgrass, milled millet, milled foxtail millet, or millet pearl millet (Id.). 
With respect to one or more polypeptides having xylanase activity (element (iii) and claims 17 and 20), Pedersen provides examples involving the use of a GH11 xylanase from Thermomyces lanuginosus and gives a specific embodiment wherein the composition comprises xylanase from T. lanuginosus (disclosed as SEQ ID NO: 73)(p. 7, lines 14-15; p. 84, lines 14-16) or a xylanase having at least 80% identity to T. lanuginosus xylanase (p. 84, lines 17-35; claim 5, element (d); claim 27, element (d)) or one having one or more amino acid substitutions, deletions, and/or insertions at 1-10 positions in the T. lanuginosus xylanase peptide sequence (p. 84, line 36 through p. 85, line 7). Pedersen shows that T. lanuginosus xylanase is capable of solubilizing xylose alone, but this activity is enhanced in the presence of another enzyme (p. 284, Table 10; p. 285, Table 11; p. 286, Table 12; p. 299, Table 23; p. 300, Table 24; p. 301, Table 25, p. 302, Table 26, p. 308, Table 33). Applicant’s SEQ ID NO: 90 is 100% identical to Pedersen’s SEQ ID NO: 73 (See pages 5-6 of attached “Sequence 90 Alignment.pdf”).
With respect to one or more polypeptides having muramidase activity (element (iv) and claims 16 and 19), Pedersen teaches that the composition may further comprise at least one other enzyme such as lysozyme (p. 235, lines 28-37; claim 32). It is considered that muramidase is synonymous with lysozyme. This determination is supported by applicant’s specification which teaches that the terms are interchangeable (specification, p. 1, line 10). Although Pedersen teaches that the composition may further comprise a polypeptide having muramidase activity, Pedersen does not explicitly teach a composition comprising a polypeptide having muramidase activity having at least 80% identity to SEQ ID NO: 4.
Van Kimmenade et al. (hereinafter Van Kimmenade) discloses the anti-microbial activity of a fungal polypeptide derived from Trichoderma reesei (abstract). Specifically, Van Kimmenade teaches that lysozyme hydrolyzes polysaccharides in cell walls and is generally present in most biological fluids and in plants ([0003]). Van Kimmenade further discusses that lysozyme can be used as a medicinal agent ([0004]) and teaches a specific lysozyme, NSP38 which has high activity at acidic rather than neutral pH ([0068]). Applicant’s SEQ ID NO: 4 is 100% identical to Van Kimmenade’s SEQ ID NO: 4 (See page 3 of attached “Sequence 4 Alignment.pdf”).
Pedersen teaches that corn is used around the world in animal feeds and there is thus a need to discover new polypeptides having the ability to release xylose and other nutrients which are trapped inside the cell wall (p. 2, lines 32-36). Because the sequence and activity of polypeptide NSP38 (i.e. the polypeptide having muramidase activity) was previously known in the art to be useful as a medicinal agent, it would have been obvious to have substituted the generic additional lysozyme enzyme taught by Pedersen with an enzyme having 100% identity to SEQ ID NO: 4. A person having ordinary skill in the art could have made this substitution with a predictable result because the enzyme was known to possess lysozyme activity. Moreover, it would have been advantageous to have made this substitution because Pedersen teaches that the activity of xylanase is increased in the presence of additional enzymes, as discussed above, and both xylanase and muramidase were known to be useful in breaking cell walls. This obviousness is based upon the “Simple Substitution of One Known Element for Another to Obtain Predictable Results” rationale set forth in in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, claims 12-13, 16-17, and 19-22 are considered to be obvious over Pedersen in view of Van Kimmenade.
Regarding claim 16, as discussed above, Van Kimmenade provides the teaching of the muramidase. Van Kimmenade does not specifically teach that the muramidase is classified as a GH24 or GH25 muramidase. Nevertheless, this is considered to be a characteristic inherent to the enzyme. It is noted that applicant states that the polypeptide having SEQ ID NO: 4 is a GH25 muramidase (p. 11, lines 25-28). Therefore, it is considered that Van Kimmenade’s enzyme is a GH25 muramidase which was derived from T. reesei (i.e. is a fungal muramidase).
Regarding claim 18, as discussed above, Van Kimmenade provides the teaching of the muramidase. Van Kimmenade is silent as to the ability of the polypeptide to degrade cell wall debris from Lactobacillus johnsonii. Nevertheless, this is considered to be a characteristic inherent to the enzymatic activity of the muramidase.
Regarding claim 23, Pedersen teaches that the animal feed additive may additionally comprise one or more additional enzymes, one or more microbes, one or more vitamins, one or more minerals, one or more amino acids, and/or one or more other feed ingredients (p. 189, lines 10-13).
Regarding claim 24, Pedersen teaches that the formulation may be a granule (p. 215, lines 10-11).
Regarding claim 25, Pedersen teaches that the formulation may be a liquid (p. 215, line 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-13 and 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 14-20 of copending Application No. 16/954,660. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope. The claims of ‘660 are drawn to a method for improving ileal digestibility of nutrient and energy in an animal. This is considered to be generic to the instantly claimed method of improving feed conversion and improving growth performance. The composition administered in both applications is a feed additive comprising one or more protein sources, one or more energy sources, and one or more polypeptides having muramidase activity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12-13 and 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 14-20 of copending Application No. 16/954,667. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope. The claims of ‘667 are drawn to a method for improving nutrient absorption in an animal. This is considered to be generic to the instantly claimed method of improving feed conversion and improving growth performance. The composition administered in both applications is a feed additive comprising one or more protein sources, one or more energy sources, and one or more polypeptides having muramidase activity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651